Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-12, 15-17 and 19-20 are allowed.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-17, and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 1-6, 9-12, 15-17 and 19-20 are pending, with claims 1-6, 9-12, 15-17 and 19-20 being examined and no claims deemed withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kellogg on 12/11/2020. 
In Claim 1, replace the whole claim 1 by new claim 1 as recited below:
1.(Currently Amended)  A system comprising:
a reagent selector valve controllable to select a reagent flow path from a plurality of reagent flow paths;
a pump fluidically coupled to the reagent flow path to draw a fluid through the selected reagent flow path in accordance with a prescribed test protocol and to then discharge the drawn fluid via a discharge flow path fluidically coupled with the pump;
a flow meter to measure liquid flow rates caused by displacement of any liquid in the pump through the discharge flow path during discharge of the drawn fluid from the pump and to generate data representative of the measured liquid flow rates; and
upon being executed by the one or more processors, control the one or more processors to access the data and to determine a volume of the liquid discharged by the pump from the data, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors to control operation of the reagent selector valve and of the pump to perform multiple reagent displacement tests, wherein for each reagent displacement test, the one or more processors are controlled to:
a) cause the reagent selector valve to select a different one of the reagent flow paths as a selected reagent flow path,
b) cause the pump to aspirate a predetermined quantity of fluid while fluidically connected with the selected reagent flow path,
c) cause the pump to expel the fluid from (b) through a discharge flow path,
d) obtain data from the flow meter regarding the measured liquid flow rate of any liquid flowing through the discharge flow path as a result of (c),
e) determine whether a fault condition exists responsive to the data obtained in (d) indicating that a total amount of liquid flowed through the discharge flow path in (c) is outside of a first predetermined threshold amount of the predetermined quantity of fluid of (b), and
f) provide a notification upon the determination that the fault condition exists for one or more of the reagent displacement tests.

In Claim 4, replace the whole claim 4 by new claim 4 as recited below:
4.	(Currently Amended)	The system of claim 1, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors to cause the one or more processors to determine a steady-state flow rate using data starting a predetermined amount of time after a pumping cycle begins and ending a predetermined amount of time before the pumping cycle ends.

In Claim 5, replace the whole claim 5 by new claim 5 as recited below:
5.	(Currently Amended)	The system of claim 4, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors to cause the one or more processors to integrate the measured liquid flow rates to obtain the total volume of the liquid displaced by the pump.

In Claim 6, replace the whole claim 6 by new claim 6 as recited below:
6.	(Currently Amended)	The system of claim 1, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors to cause the one or more processors to perform low-pass filtering of the measured liquid flow rates.

In Claim 11, replace the whole claim 11 by new claim 11 as recited below:

a flow cell through which reagents from a plurality of reagent recipients are to be pumped during a genetic sequencing operation;
a reagent selector valve controllable to select a selected reagent from the plurality of reagent recipients; 
a common line selector valve fluidically connected with the reagent selector valve and controllable to selectively direct the selected reagent through the flow cell or through a bypass line;
a discharge flow path;
a flow meter fluidically coupled to the discharge flow path to measure liquid flowed through the discharge flow path and to generate data representative of the measured liquid flow;
a pump fluidically interposed between i) the discharge flow path and ii) the flow cell and the bypass line, the pump to draw the selected reagent through a flow path defined by positions of the reagent selector valve and the common line selector valve and to expel the selected reagent through the discharge flow path; and
control circuitry operatively coupled to the reagent selector valve, the common line selector valve, the pump, and the flow meter, the control circuitry having one or more processors and a memory to store machine-executable instructions which, [[when]] upon being executed by the one or more processors, control the one or more processors to access the data and to determine a volume of the liquid expelled by the pump, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or 
a) cause the reagent selector valve to select a different reagent and the common line selector valve to select between the flow cell or the bypass line to define a selected flow path,
b) cause the pump to aspirate a predetermined quantity of fluid through the selected flow path,
c) cause the pump to expel the fluid from (b) through the discharge flow path,
d) obtain data from the flow meter regarding the measured liquid flow rate of any liquid reagent flowing through the discharge flow path resulting from (c),
e) determine, for each displacement test, whether a fault condition exists responsive to the data obtained in (d) indicating that a total volume of liquid flowed through the discharge flow path in (c) is outside of a first predetermined threshold amount of the predetermined quantity of fluid of (b), and
f) provide a notification when it is determined upon the determination that the fault condition exists for one or more of the reagent displacement tests.

In Claim 12, replace the whole claim 12 by new claim 12 as recited below:
12.	(Currently Amended)	The system of claim 11, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors cause the reagent selector valve and the common line selector valve to define a desired flow path.

Claim 15, replace the whole claim 15 by new claim 15 as recited below:
15.	(Currently Amended) The system of claim 11, wherein the memory is to store further machine-executable instructions which, [[when]] upon being executed by the one or more processors, further control the one or more processors to integrate the measured liquid flow rate from (d) to obtain the total volume of the fluid expelled by the pump in (c).

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, pages 7-11, filed 11/04/2020, have been fully considered and are persuasive. The prior art of record does not disclose a flowmeter measuring liquid flow rate on a discharge flow path to determine whether a fault condition exists and provide a notification upon the determination that the fault condition exists. This may be indicative of a system error such as a leak, mis-calibration, or improper actuation in the system (par 56) and alert the user to the presence of an undesirable exceeding of a predetermined threshold (par 66).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./				/JILL A WARDEN/Examiner, Art Unit 1798               Supervisory Patent Examiner, Art Unit 1798